DETAILED ACTION
This Office Action is in response to the communication filed on 10/14/20. 
The objection to claim 11 has been withdrawn in view of amendment of the claim. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner's Amendment
An Examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicants, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner's amendment was given in a discussion with Anne-Marie Dinius (Reg. No. 45,592) on 01/11/21.
The application has been amended as follows:
Amendments to the Claims: 
1. (Currently amended) A method comprising:
receiving a[[n]] first access request at a node of a distributed file system from a client for a first file stored on the node;
in response to the first access request being received, determining [[if]]whether the first file must undergo an anti-virus scan prior to allowing access to the first file based on determining when the first file was last scanned for virus and whether the virus has been updated since the first file was last scanned;
in response to determining that the first file does not need to undergo the anti-virus scan, providing the client access to the first file;  
in response to determining that the first file must undergo the anti-virus scan prior to allowing access to the first file, placing the first file in a real-time anti-virus scan queue;
in response to the placement of the first file in the real-time anti-virus scan queue, predicting at least a second file and a third file, which will be requested after the first file, wherein the prediction is based on a heuristics data set, the heuristics data set is compiled using machine learning to observe interrelationships between files stored in the distributed file system and evaluate a sequence of repetitive file calls made by the client, the heuristics data set including a statistically significant likelihood that a second access request will be received from the client for the at least second file and third file based on a past pattern showing the at least second file and third file being requested after the , wherein the second access request will be received after the first access request;
in response to the prediction, placing the at least [[the]] second file and third file in a predictive anti-virus scan queue; and
in response to the placement of the first file in the real-time anti-virus scan queue and the placement of the at least second file and third file in the predictive anti-virus scan queue, performing anti-virus scanning on the first file and the at least [[the]] second file and third file, wherein the anti-virus scanning on the first file and the at least second file and third file overlap at a point in time.
3. (Canceled). 
5. (Currently amended) The method of claim 1, wherein the prediction is based on an interrelationship between the first file and the at least [[the]] second file and third file.
6. (Currently amended) A system comprising at least one storage device and at least one hardware processor, the hardware processor configured to:
receive a[[n]] first access request at a node of a distributed file system from a client for a first file stored on the node;
in response to the first access request being received, determine [[if]]whether the first file must undergo an anti-virus scan prior to allowing access  based on determining when the first file was last scanned for virus and whether the virus has been updated since the first file was last scanned;
in response to determining that the first file does not need to undergo the anti-virus scan, providing the client access to the first file;  
in response to determining that the first file must undergo the anti-virus scan prior to allowing access to the first file, place the first file in a real-time anti-virus scan queue;
in response to the placement of the first file in the real-time anti-virus scan queue, predict at least a second file and a third file, which will be requested after the first file, wherein the prediction is based on a heuristics data set, the heuristics data set is compiled using machine learning to observe interrelationships between files stored in the distributed file system and evaluate a sequence of repetitive file calls made by the client, the heuristics data set including a statistically significant likelihood that a second access request will be received from the client for the at least second file and third file based on a past pattern showing the at least second file and third file being requested after the first file wherein the second access request will be received after the first access request;
in response to the prediction, place the at least [[the]] second file and third file in a predictive anti-virus scan queue; and
in response to the placement of the first file in the real-time anti-virus scan queue and the placement of the at least second file and third file in the predictive anti-virus scan queue, perform anti-virus scanning on the first file and the at least [[the]] second file and third file, wherein the anti-virus scanning on the first file and the at least second file and third file overlap at a point in time.
7. (Currently amended) The system of claim 6, the hardware processor further configured to consult an anti-virus table stored on the node in order to determine if the first file must undergo the anti-virus scan.
8. (Canceled).
10. (Currently Amended) The system of claim 6, wherein the prediction is based on an interrelationship between the first file and the at least [[the]] second file and third file.
11. (Currently amended) A non-transitory computer readable medium with program instructions stored thereon, the program instructions when executed by a processor cause the processor to perform operations comprising
 first access request at a node of a distributed file system from a client for a first file stored on the node;
in response to the first access request being received, determine [[if]]whether the first file must undergo an anti-virus scan prior to allowing access to the first file based on determining when the first file was last scanned for virus and whether the virus has been updated since the first file was last scanned;
in response to determining that the first file does not need to undergo the anti-virus scan, providing the client access to the first file;  
in response to determining that the first file must undergo the anti-virus scan prior to allowing access to the first file, place the first file in a real-time anti-virus scan queue;
in response to the placement of the first file in the real-time anti-virus scan queue, predict at least a second file and a third file, which will be requested after the first file, wherein the prediction is based on a heuristics data set, the heuristics data set is compiled using machine learning to observe interrelationships between files stored in the distributed file system and evaluate a sequence of repetitive file calls made by the client, the heuristics data set including a statistically significant likelihood that a second access request will be received from the client for the at least second file and third file based on a past at least second file and third file being requested after the first file, wherein the second access request will be received after the first access request;
in response to the prediction, place the at least [[the]] second file and third file in a predictive anti-virus scan queue; and
in response to the placement of the first file in the real-time anti-virus scan queue and the placement of the at least second file and third file in the predictive anti-virus scan queue, perform anti-virus scanning on the first file and the at least [[the]] second file and third file, wherein the anti-virus scanning on the first file and the at least second file and third file overlap at a point in time.
12. (Currently Amended) The non-transitory computer readable medium of claim 11,wherein the operations further comprise consulting an antivirus table stored in a memory in order to determine if the first file must undergo the anti-virus scan.
13. (Canceled). 
15. (Currently Amended) The non-transitory computer readable medium of claim 11, wherein the prediction is based on an the at least [[the]] second file and third file.
Amendments to the Specification: 
[0036] of the specification filed on 07/24/18: 
Lines 14-17: delete "For additional information regarding using the Common Event Enabler on Windows Platforms, see https://www.emc.com/collateral/TechnicalDocument/docu48055.pdf the entire contents of which are hereby incorporated by reference."
[0037] of the specification filed on 10/14/20:
Lines 7-8: delete "FIG. 2 shows a scan scheduler 221 and a resulting ordered scan queue 243."
Allowable Subject Matter
Claims 1-2, 4-7, 9-12, and 14-15 are allowed.
The following is an examiner's statement of reasons for allowance:
Regarding independent claim 1: None of the prior art of record discloses, individually or in a reasonable combination, the following combination of limitations as recited in claim 1: "determining whether the first file must undergo an anti-virus scan prior to allowing access to the first file based on determining when the first file was last scanned for virus and whether the virus has been 
Regarding independent claim 6: None of the prior art of record discloses, individually or in a reasonable combination, the following combination of limitations as recited in claim 6: "determine whether the first file must undergo an anti-virus scan prior to allowing access to the first file based on determining when the first file was last scanned for virus and whether the virus has been 
Regarding independent claim 11: None of the prior art of record discloses, individually or in a reasonable combination, the following combination of limitations as recited in claim 11: "determine whether the first file must undergo an anti-virus scan prior to allowing access to the first file based on determining when the first file was last scanned for virus and whether the virus has been 
Regarding dependent claims: Dependent claims are allowed as they depend from allowable independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIE C LIN whose telephone number is (571)272-7752.  The examiner can normally be reached on M-F 9:00AM -5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GELAGAY SHEWAYE can be reached on 5712724219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/AMIE C. LIN/Examiner, Art Unit 2436